department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final adverse determination that your exempt status under section sol c of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code section solcc c3 is revoked effective december 20xx for the following reasons you did not respond to our request for information about your finances and activities you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code section solcc contributions to your organization are no longer deductible if you are a private_foundation as of the effective date of revocation you are considered to be a taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of your determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations n los angeles street ms los angeles ca department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contactlld number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the sec_501 a is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the i rs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for letter rev catalog number 34809f the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_61 c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended november 20xx legend org - city zation name state state - ein ein president xx date companies issue address - address city - poa - poa co-l co- - 1st should org's org federal tax exempt status under sec_501 c of the internal_revenue_code be revoked for failure to provide information to the internal_revenue_service to demonstrate that it is operating in accordance with its exempt purposes facts org was incorporated as a state and established for charitable giving in july 20xx org applied for federal tax exempt status under sec_501 a of the internal_revenue_code on november 20xx org was recognized as an organization exempt from federal_income_tax under sec_501 a of the internal_revenue_code and was described in sec_501 c of the code org has a filing requirement for form_990-pf return of organization exempt from income_tax private_foundation however org has not reported any activity nor had any activity since the initial and only property donation to a synagogue on june 20xx the forms 990-pf for tax years 20xx through 20xx do not show any activity the certification of election to wind up and dissolve and certificate of dissolution have not been filed with the state secretary of state the final form_990 to terminate the organization and a written_statement of the dissolution of assets has not been filed with the internal_revenue_service the attorney_general of the state of state shows the charity organization registration status is current the agent is president org president whose address is address city state the service mailed org notification of the examination in a letter dated february 20xx to the address shown on the 20xx form_990-pf which is address city state the letter explained the purpose of the examination and requested information needed for the examination form 886-a catalog number low publish no irs gov department ofthe treasury-internal revenue service fonn 886-a rev date name of taxpayer org explanations of items tax identification_number ein sehedule number or exhibit yearlperiod ended november 20xx on february 20xx the agent spoke with org president president who confirmed receipt of the letter sent on february 20xx president stated org had no activity president wished to terminate org president stated that no bank accounts were utilized and that all assets were donated to a public charity on february 20xx the agent mailed information_document_request number to org to request information to verify the disposition of all assets to a public charity on march 20xx the agent received a fax from org's attorney poa of co-1 poa does not have a current form_2848 power_of_attorney and declaration of representative on file the fax was in response to information_document_request number and provided a grant deed that was recorded on july 20xx the grant deed showed that all assets had been donated to the co-2 the faxed letter also stated that org did not retain any rights or interests in any of the property donated to the synagogue a private_foundation can voluntarily terminate it if has transferred or donated all of its assets to a public charity that has been such for at least five years months the agent verified that the co-2 has been a public charity for at least five years on march 20xx the agent mailed information_document_request number to request the final signed form_990-pf return of private_foundation a copy of certificate of dissolution and a valid form_2848 power_of_attorney and declaration of representative the information_document_request number due_date was april 20xx on march 20xx the agent received a hard copy of the fax received on march 20xx by certified mail fonn 886-a catalog number low page_2_ publish nojrs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended november 20xx on may 20xx the agent attempted to call org president president the voice mail did not state org or president's name so the agent did not leave a message on may 20xx the agent resent information_document_request number to org address at address city state the revised due_date was may 20xx on may 20xx the agent attempted to call foundation president president the voice mail did not state org or president's name so the agent did not leave a message on may 20xx the agent received a voice mail from org attorney poa that stated that org changed its address had just received information_document_request no and would need more time to reply the agent returned the call and left a voice mail requesting a valid form_2848 and the new address on may 20xx org attorney poa left a voice mail for the agent stating that the form_2848 was expired she would have the taxpayer complete a new form_2848 and fax the form_2848 to the agent the following week the attorney also supplied the new address as address city state may 20xx was the last date the agent received contact regarding the taxpayer in the revocation notice letter dated july 20xx the agent advised org that sec_1 i of the regulation and revrul_59_95 1959_1_cb_627 requires every organization which is exempt from tax to submit additional information upon request by the internal_revenue_service failure to comply with such request could result in org's federal tax-exempt status being revoked because org has not established that it was observing the conditions required for the continuation of exempt status in order to avoid such adverse action org must provide the requested information or contact the agent to resolve the issue to date org has failed to form 886-a catalognumber20810w publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer oro explanations of items tax identification_number ein schedule number or exhibit year period ended november 20xx provide the agent with the requested information knowing that such failure could result in loss of federal tax-exempt status the agent has made adequate attempts to contact org and its president president the agent has not received the requested information to date president has failed to respond to the agent law sec_501 c of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into' its exempt status revrul_59_95 1959_1_cb_627 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status form 886-a catalognumber208low publish no irs gov department ofthe treasury-internal revenue service fonn886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibi t year period ended november 20xx taxpayer's position org's position is not known at this time government's position sec_1_6033-2 provides in part that every organization which is exemptfrom tax whether or not it is required to file an annual information_return must submit additional information upon request by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter or subtitle a of the code sec_6033 and chapter of subtitle d of the code the information that the service requested is material in establishing org's right to maintain its exempt status an organization to be qualified as an entity described in sec_501 c of the internal_revenue_code or in certain other categories of tax-exempt_organization must be organized and operated so that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest sec_1_6033-2 of the regulation and revrul_59_95 1959_1_cb_627 requires every organization which is exempt from tax to submit additional information upon request by the internal_revenue_service the service has requested org to provide information for the purposes of inquiring into its exempt status the requested information was material in determining whether org continues to qualify for federal tax exempt status under sec_501 c the service has given org adequate opportunities to provide the requested information and has advised org of the consequences for failing to provide the information org failed to respond to the service's request for information knowing that such refusals to provide the requested information may result in the loss of its tax-exempt status by not providing the requested information org has failed to demonstrate that it is observing the conditions for continued exemption therefore org's federal tax exempt status under sec_501 c should be revoked effective december 20xx form 886-a catalognumber2081ow page_5_ publish no irs gov department of the treasury-internal revenue service fonn886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended november 20xx conclusion by not providing the requested information org has failed to establish that it is observing the conditions for continued exemption therefore org's federal tax exempt status under ire sec_501 c should be revoked effective december 20xx fonn886-a catalognumber20810w page_6_ publish no irs gov department of the treasury-internal revenue service
